Citation Nr: 0738081	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  00-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for right eye 
blindness, diagnosed as homonymous hemianopia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

To support his claims, the veteran testified at a December 
2000 videoconference hearing before the Board, chaired by a 
Veterans Law Judge (VLJ) who has since retired.  So in 
October 2007, the Board sent the veteran a letter offering 
him another hearing before a different VLJ that will 
ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2007) (the Board member who 
conducts the hearing will participate in making the final 
determination of the claim).  The veteran did not respond to 
this letter, however, so according to the terms of the 
letter, the Board assumes he does not want another hearing.

The Board remanded this case in May 2001, August 2003, and 
February 2005 for further development.  

The Board issued a June 2006 decision denying the veteran's 
claims.  He appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a June 2007 Order and 
Joint Motion, the Court vacated the Board's decision as to 
both issues on appeal and remanded these claims to the Board 
for readjudication in compliance with directives specified.  
And to comply with the Court's Order, the Board, in turn, is 
again remanding this case to the RO via the Appeals 
Management Center (AMC).

Since receiving this case back from the Court, the Board has 
sent the veteran a letter in July 2007 informing him he had 
90 days to submit additional evidence, but he did not respond 
to that letter.  




REMAND

The AMC needs to send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, this letter should specifically advise him that a 
downstream disability rating and an effective date will be 
assigned if either of his service-connection claims is 
granted.  And as claims for service connection for PTSD, in 
particular, are somewhat unique in their evidentiary 
requirements, this letter also needs to inform him of these 
nuances concerning this specific type of claim.

This case also must be returned to the AMC for compliance 
with the Board's prior, February 2005, remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating 
the veteran is entitled to this as a matter of law).  
More specifically, the Court's Order granting the Joint 
Motion indicates the RO, via the AMC, did not obtain complete 
copies of the veteran's Social Security Administration (SSA) 
disability determination and associated medical records.  
Furthermore, to the extent these records may be unavailable, 
the RO (AMC) did not properly notify him of its inability to 
obtain these records pursuant to 38 C.F.R. § 3.159(e).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Send the veteran another VCAA notice 
letter to comply with the recent Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter must 
advise him that a downstream disability 
rating and an effective date will be 
assigned if either of his service-
connection claims is granted.

The letter also must advise him of the 
three requirements for establishing his 
entitlement to service connection for 
PTSD, in particular, insofar as a 
diagnosis of this condition in 
accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); credible supporting 
evidence that his claimed in-service 
stressors actually occurred - which, 
in turn, depends on whether he engaged 
in combat with the enemy; and a link, 
established by medical evidence, 
between his current symptoms 
(diagnosis) and an in-service stressor.

2.	Contact the SSA and obtain the records 
associated with the veteran's 
disability claims.  Specifically, 
request complete copies of his 
disability determination and associated 
medical records.  If these records are 
unavailable and further attempts to 
obtain them would be futile, expressly 
indicate this in the claims file.   
Also advise the veteran and his 
representative of this to comply with 
38 C.F.R. § 3.159(e).  Any notice of 
the inability to obtain these records 
must contain the following information:  
(i) the identity of the records VA was 
unable to obtain; (ii) an explanation 
of the efforts VA made to obtain the 
records; (iii) a description of any 
further action VA will take regarding 
the claim; and (iv) a notice that the 
veteran is ultimately responsible for 
providing this evidence.

3.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his claims in light of any 
additional evidence received.  If the 
claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



